Citation Nr: 1038139	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for congestive 
cardiomyopathy, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

This case was previously before the Board in November 2008 at 
which time the Board denied the claims for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus and service connection for congestive 
cardiomyopathy, to include as secondary to service-connected 
diabetes mellitus.  In November 2008, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).


FINDINGS OF FACT

1.  The Veteran appealed the Board's November 2008 decision to 
the Court.  

2.  The Veteran died in January 2009, while his appeal to the 
Court was pending.

3.  In February 2010, the Court dismissed the Veteran's appeal to 
the Court and vacated the Board's November 2008 decision.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of his 
appeal to the Court.  In February 2010, the Court vacated the 
November 2008 Board decision and dismissed the appellant's 
claims.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim(s) to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C.                § 5121A, substitution in 
case of death of a claimant who dies on or after October 10, 
2008).  As provided for in this new provision, a person eligible 
for substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant under 
section 5121(a) of this title ...." The Secretary will be 
issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, an 
eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of this 
decision).


ORDER

The appeal is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


